Citation Nr: 0404580	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no qualifying service, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to applicants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  It is noted that the development of the 
evidence appears to be complete.  By virtue of a decision by 
the RO dated in March 2003, Statement of the Case (SOC) dated 
in June 2003, and associated correspondence issued since the 
appellant filed his claim, he has been given notice of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the June 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements by letter dated in October 2002 and February 
2003.  All obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The Board notes that, since the 
appellant was informed of the provisions of the VCAA and the 
evidence necessary to substantiate his claim prior to the 
denial of his claim by the RO, the Board concludes that the 
various notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.

In the present case, the appellant has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate his claim, and the RO has 
obtained clinical records pertinent to his claim.  This 
evidence was duly considered by the RO when it issued the 
June 2003 SOC.

Therefore, the Board finds that no useful purpose would be 
served by remanding this matter for more evidentiary or 
procedural development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See also 
Kuzma v. Principi, 341 F.3d 1237 (Fed. Cir. 2003).  

II.  Legal Criteria/Factual Background
 
Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 
38 C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.41(a) (authorizing 
veteran status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
§ 3.203(a) (requiring service department documentation of 
service where available); § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 
2 Vet. App. at 532.  Thus, if the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d At 
749.

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In October 
2002, the appellant filed a formal claim of entitlement to VA 
benefits on VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  In support of his claim, he 
submitted an affidavit signed by A.C. and E.A. attesting to 
his service with the I rifle Co., 3rd BN, 2nd Pang. Regt., 
under Cpt. Sofio C. Matias; Special Orders dated in February 
1979; a statement of service in the Philippine Army; and a 
Roster of the unit cited in the affidavit.  The appellant 
later submitted a VA Form 21-4169, (Supplement to VA Forms 
21-526, 21-534, and 21-535 (For Philippine Claims)).  

In March 2003, the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  The appellant was advised in 
March 2003 that his claim was denied because he lacked the 
required military service to be eligible for VA benefits.  

Thereafter, an August 2003 Memorandum to the File prepared by 
the RO stated that records of individuals who claim to have 
served in the Commonwealth Army of the Philippines inducted 
into the United States Armed Forces in the Far East, and 
those who claim to have served in the organized guerrilla 
forces, are maintained by the U.S. Army Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  
Further, the Memorandum indicated that the service department 
had certified that the appellant had no valid military 
service in the Armed Forces of the United States.

III.  Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based on alleged qualifying 
military service in the United States Armed Forces during 
World War II. While he has submitted evidence in support of 
his claim, this documentation fails to meet the requirements 
of 38 C.F.R. § 3.203(a).  In this regard, the Board notes 
that none of his submissions consists of a document from a 
United States service department.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
was issued by a United States military service department.  
Also, the March 2003 certification from the NPRC indicating 
that the appellant had no qualifying service is binding on 
VA.  See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
was not a "veteran" for VA benefits purposes and that he 
is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding service verification is 
an application to the Board of Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

Basic eligibility for VA benefits is not established; the 
appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



